Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Appellants in these consolidated appeals seek to appeal the district court’s orders. affirming the bankruptcy court’s orders dismissing each of the three underlying adversary proceedings for lack of subject matter jurisdiction. Because we find that the proceedings were not “related to” the Chapter 11 bankruptcy case in which they were filed, see Valley Historic Ltd, P’ship v. Bank of N.Y., 486 F.3d 831, 835 (4th Cir.2007), we affirm for the reasons stated by the district court. Grathwol v. Coastal Carolina Developers, Inc.; Ann F. Grathwol Living Trust v. Coastal Carolina Developers, Inc.; Legacy Group of NC, Inc. v. Coastal Carolina Developers, Inc., Nos. 7:14-cv-00082-F; 7:14-cv-00083-F; 7:14-cv-00084-F (E.D.N.C. Jan. 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.